                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF LOUISIANA
                        LAFAYETTE DIVISION

ROSS S. MCCAA                              DOCKET NO. 6:19-cv-0574
        D.O.C. # 156073                                   SECTION P

VERSUS                                     JUDGE TERRY DOUGHTY

DARREL VANNOY                              MAGISTRATE JUDGE HANNA

                                 JUDGMENT

      On December 03, 2019 a Report and Recommendation [Doc. No. 6] was filed

by Magistrate Judge Hanna. On page 8, paragraph 2, “III. Conclusion” of this

Report and Recommendation, it states, “Based on the foregoing, IT IS

RECOMMENDED that the instant petition be DISMISSED “WITHOUT”

PREJUDICE as time barred.        This should have read DISMISSED “WITH”

PREJUDICE. To correct the mistake, on December 10, 2019, an Amended Report

and Recommendation [Doc. No. 7] was filed into the record.

      On December 17, 2019 Petitioner filed an Objection [Doc. No. 8] to the

“original” Report and Recommendation, however to the Amended Report and

Recommendation [Doc. No. 7], no objection was filed. Considering this Objection

to the original Report and Recommendation, (and considering the fact that even if

the objection had been filed to the Amended Report and Recommendation), the

outcome would have been no different. Therefore,
       For the reasons stated in the Amended Report and Recommendation [Doc.

No. 7] of the Magistrate Judge previously filed herein, and after an independent

review of the record, determining that the findings are correct under the applicable

law, and considering the Objection [Doc. No. 8] filed in this record,

      IT IS ORDERED, ADJUDGED AND DECREED that McCaa’s Petition

for Writ of Habeas Corpus [Doc. No. 1] be DENIED and DISMISSED WITH

PREJUDICE.

      THUS DONE and signed in Chambers at Monroe, Louisiana, this 30th day of

December, 2019.



                                                    Terry A. Doughty
                                               United States District Judge
